Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 September 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            My dear friend
                            
                            Lagrange 10th. September 1807.
                        
                        Your Letters of the 26. May and 14th. July are come to me nearly at the same time—The older in date a few
                            days latter—In both I have enjoyed your most precious friendship—Your account of Burr’s conspiracy was eagerly expected,
                            and while I abhorr his liberticide projects I am happy in a new instance of the impractibility of such a perversion of men
                            and things on the Land of freedom—I also rejoice to see the several States so averse to ideas of Separation Let me hope
                            that my brother Soldiers will be found not to have understood the most Wicked parts of Burr’s operations—In all cases I
                            feel my mind much alleviated by the assurance of Bollman’s pardon—Whatever additional hurt I Have received from the
                            Knowledge of your former Kindness to him—There is in the motion of a lawful Government presided by a Patriot some thing
                            so dignified and so comfortable, that no power, however grasping, no meteor, however dazzling can bear any comparison
                            with it.
                        This Sense of true glory is equally satisfied with the sentiment and Conduct of the People at large, with the
                            unanimity of parties, with the energetic Wisdom of the Executive in resenting the late outrages of Great Britain—Whether
                            their ministry will give Reparation for the past and Security for the future, I do not Know—But If a question of honour
                            and Safety to the United States is to be put to the fate of arms I feel that every Veteran of the revolutionnary war will
                            be ready again to stand forth in the Service of american independance—a duty So dear and so Sacred that before it every
                            other consideration ought to be at once Silenced.
                        The new Organisation of Europe is not yet quite Settled—But while the Russian Emperor remains friendly to
                            france, there is no material resistance to be aprehended—The Turkish embroglio does not clear away—Asia is probably
                            within the range of the Tilsit plans You will know, by this Opportunity, the fate of Copenhaguen—Gazettes and Speeches
                            are full of peace—There appear no means to prevent it on the Continent, Yet Before the New System is quite adopted people
                            cannot but foresee some farther Employment of a military force.
                        I Hope the United States may still Avoid a War. But Should they be obliged to it, dont you think Canada ought
                            to be possessed so as to have this large door shut against every possible attack or machinations? The more America is, at
                            home, free from European Contact, the better for Herself and for Liberty at large.
                        My Son and Son in Law, Nephew to the Agricultural Philosopher, are now with us—George has been so fortunate
                            in the benevolence of every Body but one, and to that one so obnoxious that while he could not but be pleased with himself
                            and his Situation, it has become proper for him to take a rest from military activity—Those two young Soldiers, who have
                            been truly distinguished during this Campaign, are in our family circle very entertaining
                        The admission of a German Princess to the Royal Bed of Westphalia is no more approved of in France than it
                            must have been in the Native Country of Mrs. Jerome Bonaparte.
                        You so Kindly Continue your Concern in my Louisiana affairs, that after I have repeated to you M. Madison
                            and M. Gallatin the heartfelt expressions of a most lively gratitude, I am encouraged once more to enter fully into this
                            object of a private, but to my family and myself very momentous interest—Letters from New Orleans had already apprised
                            me that the Zeal of my friends there had been, very properly in my Opinion, restrained from an extension far beyond your
                            and my own sense of the value of the Grant—With the Same Candor I will tell you I now fear the Actual Restrictions will
                            fall Short of the Notions you and I have been warranted to entertain—But as the Ground exists where you can make up the
                            deficiency. I know that upon information you will attain the mark which appears to you the most proper for all parties,
                            Givers, and Receivers to have determined
                        Permit me, my dear friend, to explain on what probabilities I presumed to point out a mode of disposal, very
                            extensive indeed, but the best fitted to my Circumstances.
                        In a very kind Letter of M. Gallatin to M. Pichon, April 20th. 1803, relative to the grant of March the 3d.
                            on the Ohio and Kentucky Rivers, he proposes Several ways to dispose of them, one of which is an immediate Sale at the
                            Rate of two Dollars per Acre—But when you had Succeeded in your favourite plan to have the Grant transfered to Louisiana,
                            You being authorised to locate it any where, it Struck you immediately that in Stating them at more than five times the
                            value of the former Location you would remain far below the real price—This idea contained in your Letter of March 18th.
                            I the more easily imbibed as in that of June and the post Script of July, you mentionned the happy discovery of the Land
                            near the City, the value of which was immense, the more so as you hoped some part of it might immediately be laid of in
                            Lots for the enlargement of the Town, so that my Calculations which had begun upon a basis of upwards one hundred thousand
                            dollars, increased gradually so as to make me ready to adopt the Opinion of Gen. Armstrong, just from America, of several
                            friends concurring in their Letters with the same idea, that the Grant from its original value, and the annual increase,
                            had now come up to the large Sum of three hundred thousand Dollars.
                        This idea was still strenghtened when I saw M. Leray, one of the Greatest Connaisseurs of American Lands, and
                            who had Kindly interested himself in the Plan I had then in Contemplation, propose to a friend of his a Purchase of one
                            half of the property by alternate Lots, at the Rate of 700000 francs, which would have been in his opinion a Very proper
                            Bargain for both parties.
                        It rose again upon me at the receipt of a proposal from M. John Gravier a Louisiana Planter possessor of a
                            part of the Suburb of Ste. Marie and adjacent Ground, having a Claim, which I have found to be groundless on a part of my
                            intended Lot on the Canal, and perfectly Knowing the claim of the City—This Gentleman offered to cancel his own
                            pretention, to take his Chance on those of the town, and to give me in payment for that only part of the Location a sum of
                            480.000. francs—This was the first offer of a man who could not be unacquainted with Circumstances, either moral or Local,
                            at new Orleans.
                        But my Expectations became much more exalted when M. Pitot late mayor of new Orleans, was introduced to me
                            by a Letter from Governor Claiborne as the man on whose accounts I could best confide.—I found him equally intelligent,
                            sincere and kind. My friend M. Parker was also much pleased with and totally depended on his assertions. They amounted to
                            this.—The insufficiency of M. John Gravier’s offer.—The nullity of his Claims as well as of the Claim of the City which the
                            present Mayor had told Him he condescended to put on without any opinion, it could be made Good.—The facility not only to
                            silence but to please the inhabitants of New Orleans and the Compagny of Inland Navigation by the Concessions contained in
                            my Letter to M. Duplantier—The assurance to obtain immediately a Sum of Monney, a fixed Revenue, and a residue of
                            property, all much Superior to any hope You, or I, or any other had hitherto conceived—Yet my Letters to M. Duplantier,
                            to M. Madison, and to You, my dear friend, were kept within the bounds of our former Calculation & just as they had been
                            transmitted from you by Gen. Armstrong, and were Conformable to the opinion of my other Correspondents.
                        The Consequence of it was that in a Letter of the 26th. March M. Duplantier made no objection to the
                            execution of my Plan, altho’ the Commissioners of the Land Office had been directed to give a decision respecting the
                            Claim of the City—He expected to have this affair Settled in a fortnight, and then to go on in the manner I had presumed
                            to Suggest to my Friends.
                        But in a post Script containing M. Madison’s order of the 26th. February to Governor Claiborne and in a
                            Letter of M. Pitot 3d. April, I find that both of them and some other friends at New Orleans are quite discomposed,
                            discouraged at what they attribute to the personal dispositions and influence of M. Clarke—They say the Lands M.
                            Duplantier can have at the fork, or between the Lake and the River, are not worth more than 2. or 3. dollars an acre; that
                            it is doubtful whether 500. acres will be found on the Canal, While the object taken from me, for they thought it mine,
                            was worth 4 or 500 thousand Dollars—which by the bye evinces the Wisdom of the restriction—But upon the whole, and
                            making allowances for the feelings of a Zeal which excites all my Gratitude, I cannot help thinking the Location which
                            they expected to extend much beyond your estimate and my wishes, has now fallen under the mark intended by your friendship
                            and appropriated to my Wants as well as to the General Sense of the Inhabitants.
                        Under those circumstances, my fear friend, I know you will not blame my thus once more trespassing on your
                            time in order that I may now reap the benefit of a Location, neither Above or under the proportion you have so Kindly
                            intended M. Pitot’s Estimate however extensive was considered in your Letter of may Last only as a Little Anticipation of
                            value. M. Gallatin’s Kind interferences in the Compromise with M. Clarke has left the thing on the Ground you had
                            originally Contemplated for me—Your expectation at the time Gen. Armstrong came over, independant of the Subsequent Rise,
                            was fully equal to the measures I had taken the Liberty to Suggest, and to the future provision for my family—one half may
                            Cancel all Debts, and insure in the Louisiana Stocks a sufficient Revenue—The other half, if the Sale is made by
                            alternate Lots will in a few Years, by the industry of the Settlers on the purchased Ground, become more valuable than
                            the totality now is. Suppose even your friendly hopes had been too Sanguine and the Capital and revenue to be found, did
                            take of two thirds of the property—The other third so alternated would to us and to each of our three young Couples make
                            four Shares the value of which could not but increase rapidly—And in case, not only the anticipated evaluation of M.
                            Pitot and other friends there, but our own Expectations even reduced by one 5th. were inadequate to the plan I have
                            presumed to submit to you, I am sure you will be disposed, and I hope you will find it less difficult than M. Clarke’s
                            Statement to extend the Location near the City to Your own Sense of the Value to be obtained, and the operations to be made.
                        Had I the least doubt of the benevolent intentions of the people of America, Congress, and above all of your
                            eager interest in my behalf, my dear friend, so earnestly Seconded by M. Madison and M. Gallatin, I would think it quite
                            improper to treat the business in this Oppen, minute and pointed manner—But my Knowledge of and dependance upon You is so
                            entire that I do not Scrupule here to speak out every idea I would otherwise have kept within my own mind.
                        Permit me to inclose Copies of the two Letters I formerly have written to M. Duplantier—It is obvious they
                            are Anterior to the Last intelligences I have received from you and from him—Yet the plan to be followed seems to me not
                            less convenient and more urging than at that time, whatever be the extent of the Residue to be Kept for our future
                            fortunes
                        I know that hundred thousand Dollars are an enormous Sum—But I returned to France in a State of ruin—Part
                            of that Capital has fitted my Mansion and increased its revenue—The extent of my debts is heavy, and every year adds to
                            the Weight. My Situation, in every respect—makes it highly momentous for me to be disengaged from every hold of a
                            pecuniary nature—This Gift, and I am proud of it, has saved me from the necessity to Change altogether my Way of Life,
                            and on that dependance I went on untill it has become indispensable for me to put a Stop to the increasing interest and to
                            clear a way my fortune. Let the remainder be what it will.
                        Each of our three Children has on marriage day received from us a Landed revenue of three Thousand francs a
                            year and the assurance hypothecated on Lagrange of an equal Sum after our Death—They, their Consorts, and their
                            Children, with the few Servants they can’t help having live under our Roof and of Course are Subsisted by us except when
                            my daughter in Law and her husband are at Auteuil in the Tracy family.
                        Our Children being so provided with nine thousand francs, and some Charitable Legacies of my Parents being
                            acquitted nothing remains of my own fortune—The Mansion of Chavaniac has been purchased by my Aunt for a trifling Sum—I
                            hope She will enjoy it long—One half of the Small Revenue around it is by Marriage Contract insured to my Son—The other
                            part will be a little and I hope late inheritance. I have therefore to live upon, the Grounds I farm a lease of hundred
                            Guineas, the greater part of it is devoted to annual charges of this our Share of my Mother in Law’s property, So that,
                            Counting at net 6. p %. the revenue of my farming and improving expenses I must calculate on a Revenue of 2500. Dollars
                            at Most—I have a half pay Rent of twelve hundred dollars or near it, one half is taken by Charges and pensions relative
                            to me and the other half will do for extraordinary Expences.—I think, all well Considered, that I want out of my Louisiana
                            property a Revenue of 2500. Dollars more—and when I see all the disappointments attending pecuniary dependances on Land,
                            it Seems to me very desirable you may prefer to direct a Capital to be placed in the Louisiana Stocks or any where else
                            insuring to me the annual Support which would make our Situation in that respect quite Comfortable.—My Wishes will not
                            appear to You extravagant when you Consider the Numbers of our Tribe, and great increase of prices since you were in
                            france—Our House is large enough to Contain us and the Woods about it fully equal to all wants of fuel—Should all my
                            Debts, improving and Housing Capital be paid as I have said, and the Revenue of 2500. Dollars be insured, I would be
                            settled on a very pleasant Farm, Agricultural Employment and Sufficient Income.
                        You Know I am engaged to Select a Lot of eight thousand Dollars to Acquit myself with my Brother in Law
                            Grammont—An Other Lot of two thousand Dollars would answer a very proper View of mine—The remainder I would divide in
                            four Lots one for us, the three others for my Children, and Conformant to Mr. Leray’s Plan to alternate the Grounds
                            disposed of with those to be Kept, each of us might keep a Share near the City and a much larger one on the other
                            Locations. Those Shares of mine and my family to be preserved as our everlasting Property in the State of New Orleans.
                        I am ashamed, my dear friend, to have Scribbled this tedious, selfish, grasping Letter—But I am sensible of
                            Your benevolent intentions.—I have determined once to Lay before you, without Scrupule for repetitions, every thing about
                            my Situation and the ways to make it confortable.—I beg leave to Suggest the idea of immediate Letters to Governor
                            Claiborne and M. Duplantier to know the actual value at Market price of the Several Parts of my Property, and the means to
                            make it what you think it ought to be—The orders to Sell by alternate Lots so as to Consign one half of the price to MM.
                            Hope & Baring in London, and the other to the same house in Amsterdam, or the whole in Holland, and I am persuaded
                            that a line from you to M. Alex. Baring, or to me to be communicated will obtain his Consent to Let me pay by halves my
                            debt to him and those elsewhere, among which are two thousand Dollars with interest to M. Waddel of Philadelphia, 7000
                            francs to M. Bollman as I have already writen, but of these details it is high time to refer myself to the inclosed
                            Copies.
                        Yet Let me add, my dear friend, that as this Letter will reach You in November, a first answer from you, and
                            then a second answer after having received that from New Orleans and at last the Communications relative to the execution
                            of the Plan, ought to be Copied and sent triplicate for fear of Accidents.—But indeed Whatever be my pecuniary fate I
                            think it very urging that the Suggested measures whatever be the Scale of Value, be effected as soon as possible—I am
                            eaten up by interest, unknowing of my income and what is still Worse, exposed to the Tricks of malevolence—Thanks to the
                            People of the United States, to their Representatives and above all to You, my excellent Friend, I am likely to emerge
                            from the difficulties which in my situation have been for the greater part unavoidable. But Suppose Your Kindly Hopes had
                            been too Sanguine, Yet it is important and urging for me to Know what help I may have to get up that far, and to
                            assimilate at once my way of Life and the Stile of the family arround me, to Circumstances which however reduced, will
                            appear to every man, Woman and Child among them, much more decent than a Crown.
                        I have Launched into Such an importunate Discussion of private interests that I will not Say any thing else
                            on this paper—Yet I propose to write a Word more when the Dispatches of Gen. Armstrong will be going—Mad. de Tessé
                            intends to offer you her thanks—I shall only add the respectfull compliments of my Wife and Family.—The first is at this
                            moment in a worse than her General State of Health—Remember me most gratefully to Mrs. Madison and Gallatin—No answer
                            from the former has reached me. I am with all the Sentiments which fill my Heart for ever 
                  Your affectionate friend
                        
                            Lafayette
                            
                        
                    